ON MOTION FOR REHEARING— GRANTED

PER CURIAM.
We withdraw our previously issued opinion in this case and substitute the following in its place.
Appellant’s third issue on appeal argues that his judgment of conviction and sentence erroneously characterizes the offense charged in Count 1 of the Information, to which appellant pled no contest, as Burglary of an Occupied Structure, when the Information charges Burglary of an Unoccupied Structure.1 We agree and remand this case to the trial court with directions to correct this scrivener’s error in the judgment.
We affirm on all other claims.

. The judgment correctly identifies the offense as a third degree felony.